                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



 ANYWHERECOMMERCE, INC.
 and BBPOS LIMITED,

                        Plaintiffs,

                V.                                              CIVIL ACTION NO.
                                                                l:19-cv-11457-IT
 INGENICO INC., INGENICO CORP.,
 INGENICO GROUP, SA, and INGENICO
 VENTURES SAS,

                        Defendants.




                                Stipulation and Proposod^Order

       The Plaintiffs and Defendants' (collectively, the ''Parties")jointly submit this Stipulation

and Proposed Order regarding proposed changes to the time for exchanging Initial Disclosures

that is set forth in Fed. R. Civ. P. 26 and Local Rule 26.2.


       The Parties note that as of the date this is filed, Defendants have not answered the

Complaint because there is pending before the Court a Motion for More Definite Statement

(Dkt. # 23). The purpose of the disclosures contemplated in Fed. R. Civ. P. 26(a)(1) is to provide

opposing parties with information concerning the disclosing party's "claims or defenses."

Because Defendants have not stated their claims or defenses, the Parties jointly stipulate and

move for the Court to order that Initial Disclosures shall be exchanged within 14 days after

Defendants Answer Plaintiffs' Complaint.




' Ingenico Ventures SAS is a defunct and non-existent entity, and participates in this stipulation
and proposed order only insofar as it is necessary to preserve any rights or defenses.

                                                  1
Dated: July 30, 2019

IT IS SO STIPULATED AND AGREED:


 Defendants Ingenico Inc., Ingenico Corp.,        Plaintiffs AnywhereCommerce, Inc.
 Ingenico Group SA, and Ingenico Ventures         and BBPOS Limited,
 SAS,

 By their attorneys,                              By their attorneys,

/s/John A. Tarantino                              /s/ Robert P. Rudolph
JOHN A. TARANTINO (BBO #492230)                   Jonathon D. Friedmann, Esq. (BBO #180130)
PATRICIA K. ROCHA (BBO #542348)                   jfriedmann@rflawyers.com
WILLIAM K.WRAY, JR. (BBO #689037)                 Robert P. Rudolph, Esq. (BBO # 684583)
 Adler Pollock & Sheehan P.C.                     RRudolph@rtlawyers.com
 One Citizens Plaza, 8"^ Floor                    Rudolph Friedmann LLP
 Providence, RI 02903                             92 State Street
 Tel: (401) 274-7200                              Boston, MA 02109
 Fax:(401) 351-4607
 itarantino@apslaw.com                            RUDOLPH FRIEDMANN LLP
 Drocha@aDslaw.com                                92 State Street
 wwrav@apslaw.com                                 Boston, MA 02109
                                                  Tel.: (617) 723-7700
                                                  Fax: (617) 227-0313

                                                  -and-


                                                  /s/ Melissa A. Bozeman
                                                  Oliver D. Griffin, Esq.
                                                  Peter N. Kessler, Esq.
                                                  Melissa A. Bozeman, Esq.
                                                  Kutak Rock LLP
                                                  303 Peachtree Street, N.E., Suite 2750
                                                  Atlanta, GA 30308
                                                  Greg.crochet@kutakrock.com
                                                  01iver.griffm@kutakrock.com
                                                  Peter.kessler@kutakrock.com
                                                  Melissa.bozeman@kutakrock.com

IT IS SO ORDERED:



                       ...
*rhe Honorable Indira Taiwan!
United States District Court for the District of Massachusetts


DATED:          J Ij20 I
